     Case 5:18-cv-01336 Document 51 Filed 12/11/19 Page 1 of 1 PageID #: 399



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                            AT BECKLEY


KOMATSU FINANCIAL LIMITED PARTNERSHIP,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:18-cv-01336

KIRBY LAND COMPANY, INC.,

                               Defendant.

                                              ORDER

               Pending is Plaintiff’s Statement of Attorneys’ Fees and Costs [Doc. 45]. On

September 16, 2019, the Court granted summary judgment in favor of Plaintiff and concluded that

an award of Plaintiff’s attorneys’ fees is warranted [Doc. 40 at 2]. The Court ordered that Plaintiff

submit a request and supporting documentation for reasonable attorneys’ fees should the parties

fail to reach agreement as to the amount [Id.]. On October 15, 2019, Plaintiff filed a Statement of

Attorney’s Fees and Costs totaling $81,474.84 [Doc. 45]. Defendant did not respond to the

statement. On November 26, 2019, the Court allowed Defendant an additional fourteen (14) days

to respond [Doc. 50]. The Court advised, “[i]f Defendant does not respond, the matter will be

considered unopposed” [Id.]. Defendant failed to respond within fourteen (14) days of the order as

directed. As the matter is unopposed, it is ORDERED that Plaintiff be awarded attorneys’ fees

and costs in the amount of $81,474.84.

               The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                              ENTERED: December 11, 2019
